Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 are rejected as being vague and indefinite when they each recite “at least one kind of a first liquid crystalline compound”, “at least one kind of a second liquid crystalline compound” and “at least one kind of a third liquid crystalline compound” (emphasis added); the scope of the protection sought is not clear. Regarding claims 1 and 9, the phrase "kind of" renders the claims indefinite because the claims include liquid crystalline compounds not actually disclosed (those encompassed by "kind of"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claims 1 and 9 each fail to particularly point out and distinctly claim the contents of the liquid crystal mixture.
Claims 1 and 9 are rejected as being vague and indefinite when they each recite “first liquid crystalline compound containing a first aromatic ring including a halogens group, a second aromatic ring including a halogens group and bonded to the first aromatic ring through a first bond, and a third aromatic ring including an aliphatic group and bonded to the second aromatic ring through a second bond, the at least one kind of the second liquid crystalline compound containing a first aromatic ring including a halogens group, a second aromatic ring including a halogens group and bonded to the first aromatic ring through the first bond and a first alicyclic group including an aliphatic group and bonded to the second aromatic ring through a third bond” (emphasis added); the scope of the protection sought is not clear. Claims 1 and 9 each fail to particularly point out and distinctly claim whether “first bond” in the first liquid crystalline compound is the same as or different from the “first bond” in the second liquid crystalline compound.
Claims 1 and 9 are rejected as being vague and indefinite when they each recite “first liquid crystalline compound containing a first aromatic ring including a halogens group, a second aromatic ring including a halogens group and bonded to the first aromatic ring through a first bond, and a third aromatic ring including an aliphatic group and bonded to the second aromatic ring through a second bond, the at least one kind of the second liquid crystalline compound containing a first aromatic ring including a halogens group, a second aromatic ring including a halogens group and bonded to the first aromatic ring through the first bond and a first alicyclic group including an aliphatic group and bonded to the second aromatic ring through a third bond” (emphasis added); the scope of the protection sought is not clear. Claims 1 and 9 each fail to particularly point out and distinctly claim whether each of the “first aromatic ring” and the “second aromatic ring” in the first liquid crystalline compound is the same as or different from the  “first aromatic ring” and the “second aromatic ring” in the second liquid crystalline compound.
Claims 1 and 9 are rejected as being vague and indefinite when they each recite
“ring including a halogens group” (emphasis added); the scope of the protection sought is not clear since halogens is plural, et the claim recite “a” group. Claims 1 and 9 each fail to particularly point out and distinctly claim whether the rings require one halogen or multiple halogens.
Claims 1 and 9 are rejected as being vague and indefinite when they each recite
“a polymer originated from a monomer compound including acryloyl groups at respective terminals” (emphasis added); the scope of the protection sought, especially the antecedent basis for, the “respective terminals” is unclear. Claims 1 and 9 each fail to particularly point out and distinctly claim the polymer.
Claims 1 and 9 are rejected as being vague and indefinite when they each recite
“the third liquid crystalline compound containing a fourth aromatic ring, a fifth aromatic ring bonded to the fourth aromatic ring through a fourth bond, a second alicyclic group including an aliphatic group and bonded to the fourth aromatic ring through a fifth bond, and a third alicyclic group including an aliphatic group and bonded to the fifth aromatic ring through a sixth bond” (emphasis added); the scope of the protection sought by each of a “fourth aromatic ring” and a “fifth aromatic ring” is not clear since each of claims 1 and 9 fail to particularly point out and distinctly claim that the third liquid crystalline compound has first, second and third aromatic rings. Similarly, the scope of the protection sought by each of a “second alicyclic group” and a “third alicyclic group” is unclear since each of claims 1 and 9 fail to particularly point out and distinctly claim that the third liquid crystalline compound has first and second alicyclic groups. Claims 1 and 9 fail each fail to particularly point out and distinctly claim the third liquid crystalline compound.
Claims 2 and 10 are rejected as being vague and indefinite when they each recite “the first and second bonds are each accomplished by a single bond or an aliphatic group” (emphasis added); the scope of the protection sought by “accomplished” is not clear. Claims 1 and 9 each fail to particularly point out and distinctly claim the first and second bonds in each of the first, second and third liquid crystalline compounds. 
Claims 3 and 11 are rejected as being vague and indefinite when they each recite “the third bond is accomplished by a single bond, an aliphatic group or an alicyclic group” (emphasis added); the scope of the protection sought by “accomplished” is not clear. Claims 3 and 11 each fail to particularly point out and distinctly claim the third bond in the second liquid crystalline compound.
Claims 4 and 12 are rejected as being vague and indefinite when they each recite “the fourth, fifth and sixth bonds are each accomplished by a single bond or an aliphatic group” (emphasis added); the scope of the protection sought by “accomplished” is not clear. Claims 4 and 12 each fail to particularly point out and distinctly claim the fourth, fifth and sixth bonds in the third liquid crystalline compound.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Czanta et al. (U.S. Patent No. 8,585,925).
Czanta et al. discloses a liquid crystal composition and corresponding use thereof said liquid crystal composition in the liquid crystal layer located between the first and second substrates of a display device, characterized in that said liquid crystal composition comprises a combination of at least one first liquid crystalline compound inclusive of the “first” liquid crystalline compound of the present claims as represented therein by 
    PNG
    media_image1.png
    145
    444
    media_image1.png
    Greyscale
 (column 33, line 1) and
    PNG
    media_image2.png
    157
    677
    media_image2.png
    Greyscale
(column 33, line 57), at least one second liquid crystalline compound inclusive of the “second” liquid crystalline compound of the present claims as represented therein by 
    PNG
    media_image3.png
    162
    436
    media_image3.png
    Greyscale
(column 32, line 65), at least one third liquid crystalline compound inclusive of the “third” liquid crystalline compound of the present claims as represented therein by 
    PNG
    media_image4.png
    164
    437
    media_image4.png
    Greyscale
(column 36, line 55), a polymerization initiator (column 8, line 58+, column 11, line 14), and more specifically photo-initiators (column 11, line 40+), and a monomer compound including acryloyl groups at respective terminals as represented therein by the compounds in Table G 
    PNG
    media_image5.png
    232
    897
    media_image5.png
    Greyscale
 (columns 93-94, line 57+).
Although Czanta et al. does not expressly illustrate the combination of the aforementioned compounds, since they are each individually well known in the liquid crystal art, as taught therein, it would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to utilize them together in the inventive liquid crystal composition of Czanta et al., with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with their use thereof.
Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicants’ disclosure of polymerization initiators: U.S. Patent No. 9,212,308; also U.S. Patent Application Publication No. 2021/0301206.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722